Grant, C. J.
(dissenting). This suit originated in justice’s court. Defendant entered into a contract with the Architectural Iron & Wire Works, a corporation, by which it agreed to furnish defendant certain iron trusses for the sum of $400. The iron works, being indebted to the plaintiff, assigned the amount due upon the contract to him. The justice returned that “the defendant pleads the general issue, notice of set-off and recoupment.” Defendant, claiming a breach of contract, sued the iron works, and recovered a judgment for $358 damages, from which no appeal was taken, and the j udgment remained in full force and effect. It was admitted that $100 was due upon the contract. The court permitted the defendant to recoup damages, and verdict and judgment were rendered for him.
1. The notice of recoupment was too indefinite to permit any evidence under it. Kerr v. Bennett, 109 Mich. 546; Roethke v. Brewing Co., 33 Mich. 340; Delaware, etc., Canal Co. v. Roberts, 72 Mich. 49; Darrah v. Gow, 77 Mich. 16. Had objection been seasonably made, it should have prevailed, unless defendant had asked leave to amend. But the record discloses that this point was not raised until the testimony was concluded, and then *487the plaintiff requested the court to instruct the jury “that, under the plea and notice filed in this case, the defendant cannot be allowed for any of the items of his claim.” Under the record as it now appears, plaintiff saw fit to go to trial in both the justice’s and circuit courts without any objection to the sufficiency of the plea and notice. We think a plaintiff should not be permitted to raise such an objection at the-close of the trial.
2. Defendant, claiming damages for violation of contract on the part of the Architectural Iron & Wire Works, had two courses open to him. He could have waited until the iron works or its assignee sued him, and then have recouped his damages, or he could have brought an independent action for damages. He chose the latter. The tort became merged in the judgment, which became a new debt, unaffected by the claim upon which it was based. Judgments are contracts, and are subject to set-off in actions of assumpsit. 1 Freem. Judgm. § 217; 15 Am. & Eng. Enc. Law, 338, 339. The latter authority states the rule as follows:
“And the present rule undoubtedly is that no second suit can be maintained on the same cause of action, irrespective of the question whether the judgment in the first suit was of a higher or lower nature than the cause of action; the reason for the rule being that the judgment is a judicial determination of the rights of the parties, into which the plaintiff has voluntarily elected to transform his claim.”
The authorities in support of this are cited in note 7.
The general rule, as above stated, is admitted, but it is urged that there are exceptions to it, and that the present case forms one of the exceptions. In Eastern Townships Bank v. Beebe, 53 Vt. 177 (38 Am. Rep. 665), the opinion recognizes the rule, but appears to limit it to domestic judgments. The opinion says:
“It [the judgment] is not so merged unless it has become a debt of record, so that the record itself has become a cause of action. * * * The books are uniform in making the distinction between merger of the *488cause of action and conclusiveness of effect, as matter of evidence, when the effect of a foreign judgment is brought in question in a suit upon the same original cause of action.”
The same rule was announced by this court in Bonesteel v. Todd, 9 Mich. 371 (80 Am. Dec. 90). We are not dealing with a foreign judgment, and the rule of those casesjdoes not apply.
In Ferrall v. Bradford, 2 Fla. 508 (50 Am. Dec. 293), suit was brought against three parties upon a joint bond. The Bradfords, by fraud, procured a judgment to be rendered against the other obligor alone. The court would have applied the maxim, “ transit in rem judicatam,” but for the fraud of defendants. In that case there was no judgment against the defendants, but only against their joint obligor. So, it was held in Bonesteel v. Todd, supra, that a judgment rendered against two joint debtors in the State of New York, one of whom was not served with process and did not appear, did not bind the party not appealing, and did not prevent the plaintiff from suing upon the original cause of action in this State. In Clark v. Bowling, 3 N. Y. 216 (53 Am. Dec. 290), the sole question was the effect of a discharge in bankruptcy upon a judgment rendered after the petition in bankruptcy was filed, the decree in bankruptcy being rendered after judgment was taken. The basis of the decree in Clark v. Bowling is found in Wyman v. Mitchell, 1 Cow. 316, where the same question arose. Of that case the court, in Clark v. Bowling, say:
“And the court held that, although the original undertaking of the defendant was so merged in the judgment that no suit could be maintained upon it, yet that it was proper to inquire into the time and circumstances, of the contract upon which the first judgment was founded, for the purpose of taking the case out of the operation of the defendant’s discharge.”
All the cases there cited involve the effect of a discharge in bankruptcy.
*489In Stevens v. Damon, 29 Vt. 521, the sole question litigated was whether items omitted by mistake from an account sued upon in justice’s court were merged in the judgment, upon the ground that a party cannot split up his cause of action. It is there said:
“Ordinarily, such a judgment will bar a subsequent suit on the account so omitted, as the plaintiff cannot divide his account and make it the subject of several actions.”
A like case is Kane v. Morehouse, 46 Conn. 300.
In Fox v. Althorp, 40 Ohio St. 322; the sole question was the right of the plaintiff to maintain four suits for monthly installments of overdue rent. Four suits had been begun before a justice of the peace for the installments due on the 1st days of September, October,' November, and December. Judgment was rendered in the suits involving the September and October installments, and the justice then rendered judgment upon the same evidence in each of the other suits. Defendant paid the judgments fo,r the installments due in November and December, and appealed the other judgments to the common pleas, and there pleaded satisfaction of the judgments ih bar. The court found that practically the four suits were tried as one, and the court based its judgment upon the ground that the defense was purely technical, and that defendant acquiesced in the severance. In Cramer v. Manufacturing Co., 35 C. C. A. 508, 93 Fed. 636, the sole question was whether a party was bound by a judgment rendered in a suit brought by him against another defendant, and whether such judgment was res judicata as to the latter suit. The decision was based upon the fact that the real party defending had not done so openly, to the knowledge of the opposite party, and therefore was not bound by the judgment.
In these cases it was not sought to reopen the judgments for the purpose of contesting the original causes of action, where judgments had been rendered against defendants who had been served with process, or who had appeared *490and contested the suits. Nor do they involve a case like the present, where the party, having a choice of two remedies, has chosen to bring his suit for damages. Defendant, Reich, had been garnished, and evidently disclosed in the garnishment suit his claim for damages, which was greater than the amount due upon the contract. Evidently, at his request, the garnishment suit was held to permit him to establish in a separate suit his claim for damages. I see no reason why he could not have made' that defense in the garnishment suit, which would have wiped out the claim assigned to Bacon. I find no evidence of fraud or deception on the part of Bacon or his assignor in the assignment' of this claim, or any evidence that it was assigned for the purpose of defeating Reich. The rule of law involved cannot, in my judgment, be changed by the fact that the iron works has become insolvent. The original cause of action in Reich against the iron works has, in the language of Eastern Townships Bank v. Beebe, 53 Vt. 177 (38 Am. Rep. 665), become so merged in the judgment ‘ ‘ that the record itself has become a cause of action.” The only office which that judgment can now serve is as a set-off. Huntoon v. Russell, 41 Mich. 316.
Judgment should be reversed, and new trial ordered. .
Montgomery, J., concurred with Grant, C. J.